DETAILED ACTION
The final office action is responsive to the amendment filed on 01/19/2022. Claims 1-20 are pending; claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,893,084 B2 (hereinafter P084) in view of U.S. Patent Application Publication 2017/0164067 A1 to BREBION et al. (hereinafter BREBION). 

Claim 1 of the Instant Application
Claims 1-3 of P084
A method, comprising:
A method, comprising:
wherein each of the plurality of chunks includes sequential data unique to that chunk;
receiving, at a client device, a multimedia file from a server device, the multimedia file including a plurality of chunks, wherein the chunks are of varying quality;
arranging, based on the unique sequential data, each of the plurality of chunks in a sequence;

streaming the multimedia file based on the arranged plurality of chunks;
streaming the multimedia file based on the received plurality of chunks;
determining, by the client device, a first subset of the plurality of chunks that meet a quality threshold, and a second subset of the plurality of chunks that do not meet the quality threshold; and
determining, by the client device, a first subset of the plurality of chunks that meet a quality threshold, and a second subset of the plurality of chunks that do not meet the quality threshold;
based on determining that an amount of time during which the client device is not streaming the multimedia file has lapsed, and 
after determining that a bandwidth characteristic satisfies a threshold,

from claim 2) the method of claim 1, wherein the replacement chunk is requested while the client device is idle., wherein the replacement chunk is requested while the client device is idle.
(from claim 3) the method of claim 2, further comprising determining that the 
performing, in response to determining that a bandwidth characteristic satisfies a threshold, two or more iterations of: identifying, by the client device, a lowest quality chunk of the second subset;
requesting, by the client device and from the server device, a replacement chunk for the lowest quality chunk of the second subset;

receiving, by the client device and from the server device, the replacement chunk for the lowest quality chunk of the second subset, wherein the replacement chunk meets the quality threshold; and
replacing, by the client device, the one or more chunks of the second subset with the one or more replacement chunks; and
replacing, by the client device, the lowest quality chunk of the second subset with the replacement chunk; and

after performing the two or more iterations, storing the multimedia file.


Claims 1-3 of P084 do not explicitly disclose wherein each of the plurality of chunks includes sequential data unique to that chunk; arranging, based on the unique sequential data, each of the plurality of chunks in a sequence
BREBION discloses each of a plurality of chunks includes sequential data unique to that chunk; arranging, based on the unique sequential data, each of the plurality of chunks in a sequence (The chunks of each frame of the multicast side stream may be arranged in increasing sequence order, i.e. considering that a chunk identified by a sequence number C is transmitted in a frame of the multicast reference stream, the frame of the multicast side stream transmitted in the same transmission period contains first the chunk identified by the sequence number C−2, then followed by a chunk identified by the sequence number C−1 and finally followed by a chunk identified by the sequence number C, BREBION, [0071]-[0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange chunks in a particular order as taught by BREBION to modify the method of P084 in order to provide a solution that allows increasing QoE from the standpoint of a device willing to receive an AV live content.

As to claims 2-20, claims 1-20 of P084 in view of BREBION obviously disclose all limitation in claims 2-20 of the instant application. Accordingly, claims 2-20 of the .

Response to Arguments
Applicant's arguments filed 01/19/2022 have been fully considered but some of them are not persuasive.

Regarding Applicant’s argument “Because further amendments remain possible in view of the other rejections, Applicant submits that an appropriate terminal disclaimer will be considered if the double-patenting rejection is still maintained when all other rejections have been overcome” on page 9, Examiner respectfully disagrees.
Since Applicant does not point the deficiency in the double-patenting rejection and the amendment filed on 01/19/2022 does not overcome double-patenting rejection as set forth above, Examiner maintains the double-patenting rejection.

Applicant’s arguments, see page 9-11, filed 01/19/2022, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. § 103 of claims 1-20 has been withdrawn. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        2/11/2022